DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0004705; IDS 03/04/2021).
Kang is directed to method of forming fine patterns of semiconductor device using double patterning process which uses acid diffusion. Kang illustrates cross-sectional views of an embodiment of the patterning process in Figures 1a to 1g. (Para, 0028; Fig.1a-1g).  Kang discloses a to-be-etched film 110 is formed on a substrate 100, and a plurality of first mask patterns 120 are formed on the to-be-etched film 110. (Para, 0029; Fig.1a). Kang discloses the 120 are equally separated from one another respectively by a first space S1 in a direction substantially parallel to a main surface of the substrate 100, which may be a silicon substrate. (Para, 0029-0030; Fig.1a). Kang discloses the first mask patterns 120 may be resist patterns formed of a typical resist composition. (Para, 0032; Fig.1a). These disclosures teach and/or suggest the limitation of claim 34 where a method of planarizing a film comprises providing structures on a surface of a substrate, the structures having a spatially variable density across the surface.
Kang discloses a capping film 130 is formed on sidewalls and an upper surface of each of the first mask patterns 120. (Para, 0034; Fig.1b). Kang discloses each of the capping films 130 includes an acid source comprising acid or potential acid and may be formed of a mixture of a polymer and an acid source. (Para, 0035; Fig.1b). Kang discloses the potential acid included in the capping films 130 may be, for example, perfluorobutane sulfonic acid (C4F9SO3H), trifluoroacetic acid (CF3CO2H), or trifluoromethanesulfonic acid (CF3SO3H). (Para, 0036; Fig.1b). Kang discloses in the alternative, the potential acid included in the capping films 130 may be a first PAG which includes a chromophore group and generates acid when being exposed to laser, such as a KrF excimer laser (248 nm), an ArF excimer laser (193 nm), or a F2 excimer laser (157 nm) or it may be a TAG that generates acid by heat. (Para, 0037-0038; Fig.1b). Kang discloses the method of forming the capping films 130 may comprise a process of coating exposed surfaces of the first mask patterns 120 with a capping composition composed of a mixture of water, water-soluble polymer, and an acid source composed of water-soluble acid or potential acid and then thermally treating the resultant coated first mask patterns 120. (Para, 0041; Fig.1b). Kang discloses alternatively, the capping films 130 may comprise a process of mixing a Resolution Enhancement Lithography Assisted by Chemical Shrink (RELACS.TM.) material (manufactured by AZ Electronic Materials) with one of the aforementioned acid sources, spin-coating the mixture on exposed surfaces of the first mask patterns 120, and baking the resultant first mask patterns 120 for a predetermined period of time 130. (Para, 0042; Fig.1b). Kang discloses the first mask patterns 120 are hardened so as to have insolubility with respect to an organic solvent, for example, propylene glycol methyl ether acetate (PGMEA), ethyl lactate (EL), cyclohexanone, etc. Kang explains the first mask patterns 120 may be hardened by a plasma treatment 135 such as by, for example, Ar plasma or HBr plasma. (Para, 0045; Fig.1c). 
Kang discloses the process continues with a step of forming a second mask layer 140 is formed on the capping films 130 and the to-be-etched film 110 so as to fill the first spaces Si between the first mask patterns 120. (Para, 0046; Fig.1d).  These disclosures and the illustrations of Figure 1d teach and/or suggest the limitation of claim 34 where a method of planarizing a film comprises depositing a first acid-labile film overtop the structures and the substrate, the first acid-labile film filling between the structures. Kang discloses the process also includes a step, following the formation of the second mask layer 140, of forming an upper capping film or an acid supply layer comprising the same material as a material used to form the capping films 130 on the upper surface of the second mask layer 140. (Para, 0059; Fig.1D-1E). This disclosure teaches and/or suggests the limitation of claim 34 where a method of planarizing a film comprises depositing an acid source film overtop the first acid-labile film, the acid source film including an acid generator configured to generate an acid in response to receiving radiation having a predetermined wavelength of light.
Kang discloses, acid obtained from the acid source included in the capping films 130 is diffused into the second mask layer 140, thereby forming acid diffused regions 142 which extend from the capping films 130 into the second mask layer 140. (Para, 0060; Fig.1E). Kang discloses the acid diffused regions 142 may be formed by exposure or thermal treatment. (Para, 0061; Fig.1E). Kang explains in a case where the acid diffused regions 142 are formed by exposure corresponds to a case where the acid source included in the capping films 130 is the first PAG. (Para, 0062). Kang further explains in the case where the acid diffused regions 142 are formed by exposure may be applied only when the second mask layer 140 comprises a photoresist film including polymer having an acid-labile group and includes neither acid nor potential acid or when the second mask layer 140 comprises a photoresist film including polymer having an acid-labile group and includes an inactive acid source, that is, the second PAG which has no chromophore groups and generates no acid when being exposed to a KrF excimer laser (248 nm), an ArF excimer laser (193 nm), or a F2 excimer laser (157 nm). (Para, 0062). Kang further explains when the acid diffused regions 142 are formed by exposure, a resultant substrate on which the second mask layer 140 has been formed may be exposed to a laser such as a KrF excimer laser (248 nm), an ArF excimer laser (193 nm), or an F2 excimer laser (157 nm) so as to generate acid from the first PAG, and a resultant substrate on which acid has been generated from the capping films 130 is thermally treated so as to diffuse the acid existing within the capping films 130 into the second mask layer 140. (Para, 0063). Kang discloses the thermal treatment may be performed at a temperature of about 25C to 200C. (Para, 0063). Kang explains the time required for the thermal treatment may be variably controlled according to a desired distance by which acid is diffused. (Para, 0063). These disclosures and the illustrations of Figure 1E teach and/or suggest the limitation of claim 34 where a method of planarizing a film comprises projecting a correction pattern of radiation over the acid source film, the correction pattern of radiation having a spatially variable intensity at predetermined areas of the correction pattern of radiation. 
Kang explains within the acid diffusion region 142 of the second mask layer 140, a protecting group of polymer included in the second mask layer 140 is de-protected by the acid diffused from only the capping films 130 or the acid diffused from both the first mask patterns 120 and the capping films 130, and thus the second mask layer 140 turns into a state soluble in a developing solution. (Para, 0068; Fig.1E). Kang explains when the upper capping film (not shown) or the acid supply layer (not shown) comprises the same material as the material used to form the capping films 130 and is further formed on the upper surface of the second mask 140 after the formation of the second mask layer 140 as described above with reference to FIG.1D, not only acid obtained from the acid source included in the capping films 130 but also acid obtained from the upper capping film may be diffused into the second mask layer 140 so that upper acid diffused regions (not shown) extending a predetermined depth from the upper surface of the second mask layer 140 may be formed, not only around the first mask patterns 120, but also in the upper portion of the second mask layer 140. (Para, 0069). 
Kang discloses the acid diffused regions 142 of the second mask layer 140 are removed, a plurality of second mask patterns 140A corresponding to residual portions of the second mask layer 140 may be formed within the first spaces S1. (Para, 0070; Fig. 1F). Kang discloses the acid diffused regions 142 of the second mask layer 140, a process of developing the acid diffused regions 142 may be performed using a basic aqueous developing solution, for example, a solution of tetramethyl ammonium hydroxide (TMAH) of 2.38% by weight. (Para, 0071; Fig.1F). These disclosures and the illustrations of Figure 1F teach and/or suggest the limitation of claim 38. Kang discloses fine patterns 110A are formed by etching the to-be-etched film 110 by using the first mask patterns 120 and the second mask patterns 140A as an etch mask. (Para, 0072-0073; Fig.1G). 
Therefore, the recitations of claims 34 and 38 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Kang as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures of Kang as discussed above.  
Allowable Subject Matter
Claims 35-37 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 35 recites the limitation, ‘…generating the correction pattern of radiation to project on the 
Claim 39 recites the limitation, ‘…determining a planarity of the first acid-labile film after removing the portions of the first acid-labile film solubilized by the acid; and in response to determining the planarity of the first acid-labile film is above a predetermined threshold being determined by a height of the structures, recessing the first acid-labile film below a predetermined thickness.” The disclosures of Kang as discussed above fail to teach and/or suggest the limitation of claim 39 and the prior art fails to provide other relevant disclosures which cure the deficiency of Kang to teach and/or suggest the limitation of claim 39. Claim 40 depends directly from claim 39. Therefore, claim 39-40 include allowable subject matter.  
The following is an examiner’s statement of reasons for allowance: Independent claim 21 is directed to a method of planarizing a film, which is similar in scope to the method of planarizing a film as recited in claim 34, rejected above over the disclosures and illustrations of Kang. As discussed above in the rejection of claim 34, Kang teaches and/or suggests the limitation of claim 21 where a method of planarizing a film comprises: providing structures on a surface of a substrate, the structures having a spatially variable density across the surface; depositing a first acid-labile film overtop the structures and the substrate, the first acid-labile film filling between the structures; depositing an acid source film, the acid source film including an acid generator configured to generate an acid in response to receiving radiation having a predetermined wavelength of light; and projecting a pattern of radiation over the acid source film, the radiation having a spatially variable intensity at predetermined areas of the pattern of radiation. However, the disclosures and illustrations of Kang as discussed above fail to teach 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899